DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Mattingly (Reg. No. 30,293) on 5/6/2021.

The application has been amended as follows:

7. (Currently amended)  A data analysis device that can set a parameter, the data analysis device comprising: 
a computer comprising a processor that executes one or more predetermined processes, a storage device that is connected to the computer, and a communication interface that is connected to the computer, 
the storage device stores a parameter setting configuration for each of a plurality of models corresponding to an analysis target system, and input data;
	wherein the computer is programmed to:
	acquire time-series data including packets of network traffic as packets are transferred in the network and continuously and automatically stores a plurality of items of the acquired time-series of data in predetermined intervals as the input data in the storage device; 
	extract data of at least one first item from the input data and calculate a feature of a temporal change of the data of the first item;
	extract data of at least one second item from the input data and calculate a feature of at least one of a relevance between the data of the first item and the data of the second item and a relevance between the data of a plurality of the second items;
	determine a model, of a plurality of models, corresponding to the analysis target system based on the feature of the temporal change and the feature of the calculated relevance, wherein each model is an analysis method; 
	set the parameter in the analysis target system based on the parameter setting configuration of the determined model corresponding to the analysis target system; and
analyzing the network traffic of the analysis target system using the set parameter,
wherein the computer is further programmed to calculate a statistical value for each predetermined time obtained by dividing the data of the first item on a time axis, 

Allowable Subject Matter
Claims 1, 3-7 and 9-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the Examiner has fully considered the Applicant's arguments and amendments filed on 04/20/2021 and found them to be persuasive. The Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023.  The examiner can normally be reached on Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MENG VANG/Primary Examiner, Art Unit 2457